DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-5 and 7-10 have been examined in this application.  Claim 6 has been canceled by preliminary amendment.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 5/22/2020 has been acknowledged by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 and 8-9 recites the limitation "the impingement".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests deleting the word “the” for improved antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,194,255 to Poppe.
As per claim 1, Poppe teaches:  A hollow tubular spring (see Fig. 2, [5]: tubular element) comprising:
a punctured foam strip (see Fig. 1-2, [1]: block of foam material) attached at opposing ends (see Fig. 1-2, ends [3/4] are attached at [6]) using an adhesive (see Fig. 2, [6]: “glue”), forming a hollow tubular shape (See Fig. 2); and
a plurality of holes (see Fig. 2, [9]: opening/hollows) extending from an outer surface (see Fig. 2, [7]: outer wall) of the hollow tubular spring towards an inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
the hollow tubular spring having a diameter dimension and a height dimension (see Fig. 2, spring [5] inherently has a diameter and height dimension).
Regarding the claimed limitations of: “selected to enable lateral buckling of the hollow tubular spring at or about a vertical mid area of the hollow tubular spring” it has been held that a recitation with respect to the manner in which a claimed apparatus is 
As per claim 2, Poppe teaches:  A mattress, seat, cushion or pillow (see Poppe, col. 1, lines [1-8]) comprising:
a plurality of hollow tubular springs (see Fig. 2-3, [5]: tubular elements a plurality of which are shown in Fig. 3), each hollow tubular spring comprising:
a punctured foam strip (see Fig. 1-2, [1]: block of foam material) attached at opposing ends (see Fig. 1-2, ends [3/4] are attached at [6]) using an adhesive (see Fig. 2, [6]: “glue”), forming a hollow tubular shape (See Fig. 2); and
a plurality of holes (see Fig. 2, [9]: opening/hollows) extending from an outer surface (see Fig. 2, [7]: outer wall) of the hollow tubular spring towards an inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
the hollow tubular spring having a diameter dimension and a height dimension (see Fig. 2, spring [5] inherently has a diameter and height dimension).
wherein the plurality of the hollow tubular springs are arranged within an array in a core area of the mattress, seat, cushion or pillow (see Fig. 3 or 8, springs are shown in a central/core area).
Regarding the claimed limitations of: “selected to enable lateral buckling of the hollow tubular spring at or about a vertical mid area of the hollow tubular spring” it has 
As per claim 3, Poppe teaches all the limitations as described in the above rejection of claim 2, and additionally teaches:  wherein when under a downward compression over the array, at least two of the plurality of hollow tubular springs arranged within the array bulge radially outwards, and impinge upon one another (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained and the springs [5] would impinge upon each other).
As per claim 4, Poppe teaches all the limitations as described in the above rejection of claim 3, and additionally teaches:  wherein the impingement of the adjacent hollow tubular springs upon each other when bulging provides additional compression resistance for each spring (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained).
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 5, Poppe teaches all the limitations as described in the above rejection of claim 3, and additionally teaches:  wherein the impingement of the adjacent 
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 7, Poppe teaches all the limitations as described in the above rejection of claim 2, and additionally teaches:  wherein when application of a compressive force over the array, at least two of the plurality of hollow tubular springs arranged within the array bulge radially outwards, and impinge upon one another (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained and the springs [5] would impinge upon each other).
As per claim 8
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 9, Poppe teaches all the limitations as described in the above rejection of claim 7, and additionally teaches:  wherein the impingement of the adjacent hollow tubular springs upon each other when bulging maintains the springs in a position in relation to one another (see col. 3, lines [63-67] thru col. 4, lines [1-3], it is implied that when selecting a smaller dimension of space [16] between adjacent springs [5], that “greater resistance” would be obtained and the springs would inherently support each other in this manner as shown in Fig. 3).
Please also note:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As per claim 10, Poppe teaches:  A mattress, seat, cushion or pillow (see Poppe, col. 1, lines [1-8]) comprising:
a first hollow tubular spring (see Fig. 2-3, [5]: tubular element) comprising:
a first plurality of holes (see Fig. 2, [9]: opening/hollows) extending from an outer surface (see Fig. 2, [7]: outer wall) of the first hollow tubular spring towards a first inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
a first wall (see Fig. 1-2, [3]: end wall) having a first width (see Fig. 1, wall [3] has a width); and 
a second hollow tubular spring (see Fig. 3, in mattress as shown, a plurality of springs [5] are used) comprising:
a second plurality of holes (see Fig. 2, [9]: opening/hollows) extending from a second outer surface (see Fig. 2, [7]: exterior portion of spring) of the second hollow tubular spring towards a second inner core (see Fig. 2, circular inner wall [8] forms a hollow inner core section);
a second wall separating the second plurality of holes from one another (see Fig. 2, portions of solid foam of spring [5] located between openings [9] may be considered a “wall” see also [7]); and
a second wall having a second width (see Fig. 2, walls [7] inherently have a “width” between adjacent openings [9]);
wherein the first hollow tubular spring and the second hollow tubular spring are arranged in a lateral direction on a structure of the mattress, seat, cushion or pillow (see mattress in Fig. 3, springs [5] are arranged laterally across the mattress surface).
Regarding the claimed limitations of: “selected to enable lateral buckling of the first/second hollow tubular spring at or about a first/second vertical mid area of the first/second hollow tubular spring” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show springs/mattresses/pillows with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/11/2021